13‐2775‐cv (L), 13‐3876‐cv
Paulsen v. Remington Lodging & Hospitality, LLC 



                                        In the
                United States Court of Appeals
                          For the Second Circuit
                                                            

                                August Term, 2013

                             Argued: April 23, 2014 
                           Decided: December 12, 2014
                                                           

                    Nos. 13‐2775‐cv (Lead), 13‐3372‐cv (Con)

JAMES G. PAULSEN, Regional Director of Region 29 of the National Labor Relations
        Board, for and on behalf of the National Labor Relations Board, 

                               Petitioner‐Appellant,

                                          – v. –

                    REMINGTON LODGING & HOSPITALITY, LLC

                               Respondent‐Appellee.




                                  No. 13‐3876‐cv

                    REMINGTON LODGING & HOSPITALITY, LLC


                                              1
                                     Petitioner‐Appellee,

                                             – v. –

JAMES G. PAULSEN, Regional Director of Region 29 of the National Labor Relations
        Board, for and on behalf of the National Labor Relations Board, 

                                   Respondent‐Appellant.1
                                         ________

                     Appeal from the United States District Court
                         for the Eastern District of New York.
                     No. 13 CV 2539(JFB) – Joseph F. Bianco, Judge.
                                           ________

Before: WINTER, PARKER, and HALL, Circuit Judges.

       Appeal from orders of the United States District Court for the Eastern
District of New York (Joseph F. Bianco, J.) granting in part and denying in part
Petitioner’s petition for a preliminary injunction under § 10(j) of the National
Labor Relations Act, 29 U.S.C. § 160(j), and denying Respondent’s motion to
dismiss.  AFFIRMED in part, REVERSED in part, and REMANDED.

                                     ELIZABETH A. HEANY, Attorney (Richard F.
                                     Griffin, Jr. , General Counsel, Jennifer Abruzzo,
                                     Deputy General Counsel, Barry J. Kearny,
                                     Associate General Counsel, Jayme L. Sophir,
                                     Deputy Associate General Counsel, Elinor L.
                                     Merberg, Assistant General Counsel, Laura T.
                                     Vazquez, Deputy Assistant General Counsel, on
                                     the brief), National Labor Relations Board,
                                     Washington, D.C., for Petitioner‐Appellant.

1
  The Clerk of the Court is directed to amend the captions on these cases to conform to the
listing above.

                                                2
                                      KARL M. TERRELL, Stokes Wagner Hunt Maretz & 
                                      Terrell, Atlanta, GA, for Respondent‐Appellee.
                                                                

BARRINGTON D. PARKER, Circuit Judge:

       This opinion resolves three appeals arising from a union organizing campaign
at  a  Hyatt  Hotel  operated  by  Remington  Lodging  and  Hospitality,  LCC
(“Remington”).    James  G.  Paulsen,  a  Regional  Director  for  the  National  Labor
Relations Board (“NLRB”), appeals from a May 23, 2013 order of the United States
District Court for the Eastern District of New York (Bianco, J.) (“May order”).  The
order denied his petition under § 10(j) of the National Labor Relations Act (“NLRA”
or “the Act”) for an injunction prohibiting Remington from engaging in unfair labor
practices  and  ordering  the  immediate  reinstatement  of  certain  discharged
employees.  See 29 U.S.C. § 160(j).  He also appeals from an August 14, 2013 order
that denied his motion for an injunction ordering the immediate reinstatement of the
discharged  employees  not  withstanding  the  fact  that  the  court  concluded  that
Remington had engaged in unfair labor practices (“August order”).  The district
court concluded in both instances that an injunction was not “just and proper,”
primarily  because  Remington  had  already  offered,  or  would  soon  offer,
reinstatement to the discharged employees.  See Joint App’x at 91‐94;2 Paulsen ex rel.
N.L.R.B. v. Remington Lodging & Hospitality, LLC, No. 13 Civ. 2539 (JFB) (WDW), 2013
WL 4119006, at *9‐13 (E.D.N.Y. Aug. 14, 2013).

       Separately, Remington appeals from the district court’s August order insofar
as it denied Remington’s motion to dismiss Paulson’s petition on the ground that the
NLRB had been improperly constituted under the Recess Appointments Clause, see
N.L.R.B. v. Noel Canning, 134 S. Ct. 2550, 2575 (2014), and enjoined Remington from
engaging in unfair labor practices.  For the reasons discussed below, we AFFIRM in
part and REVERSE in part the orders of the district court.  

2
  References to the Joint Appendix in this opinion are to the Joint Appendix filed in the
consolidated appeals numbered 13‐2775 and 13‐3372. 

                                                3
                                  BACKGROUND

      The following facts are drawn from the findings of the administrative law
judge and of the district court.  We are bound by those findings of fact unless they
are clearly erroneous.  Hoffman ex rel. N.L.R.B. v. Inn Credible Caterers, Ltd., 247 F.3d
360, 364 (2d Cir. 2001).  In April 2012, Local 947, United Service Workers Union,
International  Union  of  Journeymen  and  Allied  Trades  (the  “Union”)  began
communicating  with  employees  at  a  Hyatt  Hotel  regarding  unionization.    The 
employees  of  the  housekeeping  department  were  the  principal  focus  of  the
campaign.    Remington’s  management  opposed  the  campaign  and,  in  response,
began  interrogating  employees  about  union  activity,  spreading  misinformation
regarding  the  union,  and  threatening  to  dismiss  employees  who  joined.    Before
Remington’s operation of the hotel, housekeeping services had been subcontracted
to Housekeeping Staffing Services (“HSS”).  When Remington arrived, it dismissed
HSS.    In  August  2012,  Remington  again  subcontracted  the  work  done  by  its
housekeeping staff to HSS, which, in turn, hired most of Remington’s housekeeping
employees.  At the same time as Remington’s former employees were working for
HSS, Remington was hiring and training a separate, new housekeeping staff.  In
October 2012, after the training was complete, Remington cancelled the subcontract,
fired  its  old  employees  and  replaced  them  with  the  newly  trained  workers. 
Remington  contends  that  it  took  these  actions  in  response  to  persistently  low
customer ratings of the hotel’s housekeeping and that the actions were unrelated to
the Union’s organizing campaign. 

      In late December 2012, in opposition to the campaign, Remington distributed
literature  to  its  employees  regarding  their  compensation.    Margaret  Loiacono,  a
Remington employee, pointed out errors in the literature to a manager.  She also
allegedly left her work area and criticized the content of the literature to one of her
co‐workers.  A short while later, Loiacono was discharged, ostensibly because she
“ignored her duties” by being away from her work area.  




                                           4
       In November 2012, the Union filed an unfair labor practice charge directed
against Remington’s interference with the organizing campaign.  On January 15,
2013, after investigating the charge, James Paulsen, the NLRB’s regional director,
filed  an  administrative  complaint  against  Remington.    He  filed  an  amended
complaint on February 13, 2013 pursuant to § 10(j) of the NLRA.  The NLRB alleged
that  Remington  violated  §  8(a)(1)  of  the  Act  by  interrogating  and  threatening
employees  regarding  their  union  activity,  and  §§  8(a)(1)  and  (3)  of  the  Act  by
subcontracting  and  discharging  forty  housekeeping  employees  and  Loiacono  to
discourage them from engaging in union activities.

       In  March  2013,  Remington  began  making  unconditional  offers  of  re‐
employment to the housekeeping employees listed in the amended complaint.  The
offers were made on a rolling basis as positions became available, and were awarded
on a “first come‐first served”  basis.  Remington did not offer re‐employment to
Loiacono.

       On April 26, 2013, Paulsen filed a petition in district court seeking temporary
injunctive relief requiring Remington to cease and desist from engaging in unfair
labor practices and to immediately reinstate the discharged employees.  Although
the  Board,  by  its  Acting  General  Counsel,  putatively  authorized  the  petition, 
Remington moved to dismiss it on the ground that the Board authorization was void
because the  improper recess appointments of two of the  three NLRB members had
deprived it of a quorum.3  Remington also asserted that the Board had not delegated
authority over the petition to the General Counsel and that, absent such delegation,
the  petition  was  not  authorized  under  the  NLRA.    On  May  15,  2013,  while  the
petition  and  motion  remained  pending,  the  ALJ  issued  a  decision  in  the
administrative proceeding.  He found that Remington had violated the NLRA and
recommended the relief sought in the § 10(j) petition. 



3
  The NLRA provides that the Board shall have five members, and that three members shall
constitute a quorum.  See 29 U.S.C. § 153(b); New Process Steel, L.P. v. N.L.R.B., 560 U.S. 674, 687‐
88 (2010) (without a quorum of three, the Board cannot act).

                                                  5
         On  May  22,  2013,  the  district  court  denied  Paulsen’s  petition.    The  court
concluded that an injunction would not be “just and proper” because of the Board’s
delay in seeking injunctive relief, because of the harm to the replacement employees
who  would  be  displaced  by  reinstated  employees,  and  because  Remington’s
ongoing  offers  of  re‐employment  to  the  discharged  employees  substantially
replicated the relief sought in the petition.  Having denied relief on the merits, the
court declined to rule on Remington’s motion to dismiss the petition. 

         Paulsen appealed from the denial of the petition and, at the same time, moved
in district court for an injunction pending appeal.  In August 2013, the district court 
denied the injunction insofar as it would require the immediate reinstatement of the
discharged employees.  However, with Remington’s consent, the court entered an
order requiring Remington to cease and desist from further violations of the NLRA. 
The district court also denied Remington’s motion to dismiss.  It concluded that
even  if  Remington  were  correct  that  the  Board  lacked  a  quorum  at  the  time  it
authorized  the  petition,  a  prior,  validly  constituted  Board  had  delegated  the
authority to authorize § 10(j) petitions to the Board’s General Counsel, and Lafe
Solomon, the Acting General Counsel, had properly authorized the petition in this
case. 

         Paulsen also appealed from the denial of an injunction pending appeal  and
Remington cross‐appealed from the denial of its motion to dismiss.  In its cross‐
appeal,  Remington  contended  for  the  first  time  that  Solomon’s  appointment  as
Acting General Counsel violated the Federal Vacancies Reform Act (“FVRA”) and,
consequently, he could not have authorized Paulsen to file the § 10(j) petition. See
5 U.S.C. § 3345, et seq.

         For the reasons discussed below, we affirm the district court’s denial of the
motion to dismiss.  We conclude that because Remington’s arguments concerning
the  FVRA  were  not  raised  below  and  do  not  implicate  our  subject‐matter
jurisdiction,  they  are  forfeited.    We  also  affirm  the  district  court’s  denial  of
reinstatement to the housekeeping employees.  Finally, because the district court did


                                               6
not  directly  address  Loiacono’s  status,  and  because  she  was  not  offered  re‐
employment, we reverse the district court’s denial of injunctive relief with respect
to her and remand to the district court with instructions to order that an offer of
reinstatement be extended to her. 

                                         DISCUSSION

                                                  I.

       We turn first to the jurisdictional question raised by Remington. As noted, 
Remington  contends  for  the  first  time  on  its  cross‐appeal  that  Solomon  was
improperly  appointed  under  the  FVRA  as  Acting  NLRB  General  Counsel.    In
proceedings below, Remington contended only that, because a majority of NLRB
board  members  had  not  been  properly  appointed,  no  quorum  existed,  and
consequently, the § 10(j) petition was invalid.  See Noel Canning, 134 S. Ct. 2550. 
However, before the petition was filed, the Board had delegated its authority to sue
under  §  10(j)  to  its  General  Counsel.    Remington  now  contends  that  the  Acting
General Counsel was improperly appointed under the FVRA, and thus could not
validly  authorize  Paulsen  to  bring  the  petition.    This  absence  of  authorization,
according to Remington, deprives Paulsen of statutory standing to petition on behalf
of  the  Board  and,  consequently,  deprives  the  district  court  of  subject  matter
jurisdiction.  Paulsen, on the other hand, contends  that because Remington failed
to  raise  this  argument  below  and  because  it  does  not  implicate  subject  matter
jurisdiction, it was forfeited.   

       Remington’s  argument  implicates  statutory  standing,  which  our  previous
opinions have noted is sometimes jurisdictional.4  However, the Supreme Court has
clarified that statutory standing is not jurisdictional unless Congress says so.  In
Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377 (2014), the Court
explained that the term statutory standing is “misleading, since the absence of a


4
 See Lerner v. Fleet Bank, N.A., 318 F.3d 113, 127 (2d Cir. 2003); Thompson v. Cnty. of Franklin, 15
F.3d 245, 248 (2d Cir. 1994).  

                                                  7
valid (as opposed to arguable) cause of action does not implicate subject‐matter
jurisdiction, i.e., the court’s statutory or constitutional power to adjudicate the case.”
Id. at 1387 n.4.  Instead, the courts are required to examine the text of the statute in
order to determine whether it has any effect on jurisdiction.  Id. at 1388‐89.  This
holding  reinforced  Arbaugh  v.  Y&H  Corp.,  in  which  the  Court  held  that,  unless
Congress clearly states that a limitation on a statute’s scope is jurisdictional, the
limitation should be treated as non‐jurisdictional in character.  546 U.S. 500, 515‐16
(2006).

       Here,  the  text  of  §  10(j)  is  inconsistent  with  the  conclusion  that  Congress
intended our jurisdiction to turn on whether the Board had properly authorized the
petition.  Section 10(j) makes clear that the district court’s jurisdiction derives from
the Board’s filing of a petition, not from the validity of the Board’s appointment of
its general counsel.  Section 10(j) provides that “[u]pon the filing of [a petition for
interim  relief]  the  court  .  .  .  shall  have  jurisdiction  to  grant  to  the  Board  such
temporary relief or restraining order as it deems just and proper.”  29 U.S.C. § 160(j)
(emphasis added); see also D.R. Horton, Inc. v. N.L.R.B., 737 F.3d 344, 351 (5th Cir.
2013) (interpreting nearly identical language in 29 U.S.C. § 160(e) in the context of
a Recess Appointments Clause challenge); Frankl v. HTH Corp., 650 F.3d 1334, 1346
(9th  Cir.  2011)  (stating  that  it  was  unlikely  that  Congress  intended  the  Court’s
jurisdiction to turn on whether a § 10(j) petition was properly authorized).

        Accordingly, we conclude that Remington’s argument concerning Paulsen’s
statutory standing is not jurisdictional, and because Remington failed to raise the
argument before the district court, it is forfeited.  Exxon Shipping Co. v. Baker, 554 U.S.
471, 487 (2008); Harrington v. United States, 689 F.3d 124, 137 (2d Cir. 2012).  Because
all of the facts and legal arguments necessary to mount a challenge to the NLRB
General Counsel’s appointment were available to Remington when the case was
before the district court, we are not inclined to excuse the forfeiture.5

5
  In light of our conclusion that Remington’s argument concerning Solomon’s appointment was
forfeited, we need not reach its alternative argument concerning the Board’s authority to
authorize the petition.

                                               8
                                           II.

       We now turn to the issues raised by Paulsen’s appeals: injunctive relief for the
fired housekeeping staff and for Margaret Loiacono.  We review a district court’s
decision  to  grant  or  deny  injunctive  relief  for  abuse  of  discretion.    Inn  Credible
Caterers, Ltd., 247 F.3d at 364.  However, we remain conscious of the fact that a § 10(j)
injunction  is  an  extraordinary  remedy.    Kreisberg  ex  rel.  N.L.R.B.  v.  HealthBridge
Mgmt., LLC, 732 F.3d 131, 141 (2d Cir. 2013).

        The two‐prong standard for § 10(j) injunctive relief is well established: First,
the court must find reasonable cause to believe that an unfair labor practice has 
been committed.  Second, the court must find that injunctive relief is just and proper. 
The NLRB Regional Director’s determinations regarding “reasonable cause” receive
significant deference.  Inn Credible Caterers, 247 F.3d at 365.  Here, Remington does
not contest the district court’s conclusion that reasonable cause existed to believe
that unfair labor practices had been committed with respect to the housekeeping
employees.

       “[I]njunctive relief under § 10(j) is just and proper when it is necessary to
prevent irreparable harm or to preserve the status quo.”  HealthBridge, 732 F.3d at
141 (quoting Inn Credible Caterers, Ltd., 247 F.3d at 368).  The principal purpose of a
§  10(j)  injunction  is  to  guard  against  harm  to  the  collective  bargaining  rights  of
employees.  Inn Credible Caterers, 247 F.3d at 369.  

       Remington  is  technically  a  successor‐employer  to  HSS  because  it
subcontracted out housekeeping functions before revoking the subcontract.  Fall
River Dyeing & Finishing Corp. v. N.L.R.B., 482 U.S. 27, 43 (1987).  In the context of a
successor‐employer, the aim of a §10(j) injunction is, similarly, protection of the
unionization process.  Inn Credible Caterers, 247 F.3d at 364.  Harm to this process is
irreparable,  and  an  injunction  warranted,  if  the  unfair  labor  practices  of  the
successor‐employer will delay the current unionization process or undermine it in

                                                 9
the future.  Id. at 369.  The process will be harmed if the jobs of original employees
are not preserved because the process is unlikely to continue if former employees
are replaced with a new workforce that is not inclined to unionize.  Id. 

       The district court’s analysis in its May order focused heavily on the harm to
individual employees (both those discharged and their replacements) caused by the
discharges and delayed reinstatements.  That analysis, however, failed adequately
to account for harm to unionization efforts.  The court noted that the discharged
employees would have a back‐pay remedy if their claims were upheld by the Board,
while the replacement employees would not.  Joint App’x at 92.  The court also
contrasted the harm to the individual discharged employees from the months‐long
delay in reinstatement, which it considered minimal, and the more significant harm
to the replacement employees who would be terminated if immediate reinstatement
were ordered.  Id. at 91‐92.  

       The court was mistaken in the weight that it gave to these various factors. 
First, the rights of improperly discharged employees take priority over the rights of
those hired to replace them.  Aguayo ex rel. N.L.R.B. v. Tomco Carburetor Co., 853 F.2d
744, 750 (9th Cir. 1988), overruled on other grounds by Miller ex rel. N.L.R.B. v. Cal. Pac.
Med. Ctr., 19 F.3d 449 (9th Cir. 1994).  Second, the main focus of a § 10(j) analysis
should be on harm to organizational efforts.  Maram v. Universidad Interamericana De
Puerto Rico, Inc., 722 F.2d 953, 959 (1st Cir. 1983).  Here, the court failed to appreciate
the extent to which time was of the essence in reinstating the fired employees.  Seeler
v.  Trading  Port,  Inc.,  517  F.2d  33,  37‐38  (2d  Cir.  1975).    As  other  courts  have
recognized, delay is a significant concern because the absence of employees who
support a union can quickly extinguish organizational efforts and reinforce fears
within the workforce concerning the consequences of supporting a unionization
campaign.  Pye ex rel. N.L.R.B. v. Excel Case Ready, 238 F.3d 69, 75 (1st Cir. 2001);
N.L.R.B. v. Electro‐Voice, Inc., 83 F.3d 1559, 1573 (7th Cir. 1996).

       The  district  court  discounted  these  harms  on  the  grounds  that  (1)  the
employees were aware that they were being offered reinstatement; (2) the employees

                                             10
“should be aware of the ALJ decision”; and (3) the employees “should be aware that
this case is pending before this court,” both of which should reassure  them that they
did, in fact, have a legal right to organize.  Joint App’x at 92‐93.  This analysis is
correct as far as it goes, but it fails adequately to account for crucial countervailing
facts.    The  results  of  any  litigation  were  uncertain  and  Remington  was  actively
contesting the ALJ’s findings before the Board.  The district court itself declined to
issue a cease and desist order, which likely suggested to employees that an ultimate
legal victory was uncertain.  And, at the time of the district court’s initial ruling,
there were sixteen employees remaining who were eligible for employment and who
had expressed interest in returning to the hotel, but who had not been reinstated. 
This  number  constituted  a  sizeable  portion  of  the  total  of  thirty‐seven  eligible
housekeeping employees.  Remington, 2013 WL 4119006, at *11 (all employees had
received  offers,  but  the  number  of  offer  letters  exceeded  the  number  of  open
positions that the hotel would fill).  In other words, because district court action in
May 2013 would likely have prevented harm to the collective bargaining rights of
Remington’s current and discharged employees, the Board’s case for an injunction
was far stronger than the district court acknowledged.  

        However, what can be done now, after the passage of time, to rectify the
harm to Remington employees is a different question.  By the time this Court heard
this appeal, the relevant circumstances had changed and, when reviewing cases such
as this, we are not free to ignore changed circumstances.  Emhart Indus., Hartford Div.
v. N.L.R.B., 907 F.2d 372, 379‐80 (2d Cir. 1990). 

       The Board was seeking a reinstatement injunction over seven months after
Remington  extended  the  last  reinstatement  offer  to  a  discharged  housekeeping
employee,  eleven  months  after  the  initial  denial  of  the  §  10(j)  injunction,  and
eighteen months after the allegedly illegal discharge.  Remington’s pattern of unfair
labor practices and the district court’s denials of the § 10(j) injunction in May and
August 2013 contributed to this delay.  The Board also bears responsibility for the
delay.  As the district court noted in May, the Board completed its investigation and
filed an administrative complaint on January 15, 2013, but did not seek injunctive

                                            11
relief until April 26, over four months later.  After the court’s May order, the Board
waited six weeks to file an appeal from that order and a full two months to seek an
injunction pending appeal.

       While all of this was occurring, the facts that would otherwise counsel in favor
of an injunction had changed.  Of the thirty‐seven eligible housekeeping employees
identified by Paulsen in the § 10(j) petition, all have now been offered reinstatement
with Remington.  Fourteen have returned to their former positions, fifteen have
declined  to  return,  and  eight  have  failed  to  respond  to  their  offers.6    Nothing
indicates  that  the  twenty‐three  non‐returning  employees  would  return  if  an
injunction were issued.  Moreover, since August 2013, a cease and desist order has
been  in  place  prohibiting  the  unfair  labor  practices  identified  in  the  January
complaint.  Given these changed circumstances, we conclude that an injunction is
not “just and proper” at this time because we do not believe that an injunction could
restore the status quo as it existed prior to the unfair labor practices.  HealthBridge,
732 F.3d at 141. 

       We recognize that the “changed circumstances” doctrine risks complicating
the task of fashioning appropriate relief in response to otherwise meritorious § 10(j)
petitions.  We certainly reject the notion that the passage of time, alone, is sufficient
to  justify  rejecting  a  §  10(j)  petition.    On  a  different  record,  with,  for  example,
evidence of ongoing interest in organizing that was being hindered by the absence
of  the  discharged  employees  who  would,  in  all  likelihood,  return  if  given  the
opportunity, injunctive relief might be warranted.




6
 Remington contends that Paulsen’s petition for an injunction ordering immediate
reinstatement would be moot once every discharged employee had been offered reinstatement
because the relief sought would have already been achieved.  Because we agree with Paulsen
that court‐ordered, immediate, en masse reinstatement is different from rolling reinstatement at
the election of the employer, we disagree.  While we do not find that an injunction is justified in
this case at this time, the petition is not moot. 

                                                12
       The  situation  with  respect  to  Loiacono,  however,  differs  from  that  of  the
housekeeping employees.  The district court failed to consider Loiacono at all in its
May order, although it did address her termination in analyzing the “reasonable
cause”  prong  of  the  §  10(j)  standard  in  its  August  order.    Remington,  2013  WL
4119006, at *9.  This omission is troubling, as the district court’s determination in
both orders that an injunction was not “just and proper” turned heavily on the fact
that Remington had made, or would shortly make, offers of re‐employment to the
discharged  housekeeping  employees.    Loiacono,  who  was  not  a  housekeeping
employee, never received such an offer.  

       Remington argues that no “reasonable cause” exists for an injunction with
respect  to  Loiacono  and  that  too  much  time  has  now  passed  for  one  to  be
appropriate.  We disagree.  Paulsen concluded that Loiacono had been discharged
as a consequence of her support for union organizing.  We find this conclusion well
grounded  in  the  record,  and,  in  any  event,  are  required  to  defer  to  the  regional
director’s judgment.  The ALJ’s finding that Loiacono was subject to unfair labor
practices reinforces that conclusion.  See Joint App’x at 76‐77 (ALJ’s discussion of
Loiacono).  In addition, we find Remington’s argument regarding delay unavailing. 
As the district court itself recognized in both its May and August orders, delay alone
is an insufficient ground on which to deny injunctive relief.  Remington, 2013 WL
4119006, at *9.  For these reasons, we conclude that the district court erred in failing
to  order  Loiacono’s  immediate  reinstatement,  or  at  a  minimum,  order  that
Remington include her in its then ongoing plan to make offers of reinstatement as
positions became available. 

       Accordingly,  we  reverse  the  district  court’s  determination  with  respect  to
Loiacono.  We remand with instructions that the district court enter an injunction
ordering that Remington offer her either immediate reinstatement or re‐employment
on  the  same  terms  and  conditions  as  her  prior  employment  as  soon  as  an
appropriate position becomes available.  




                                             13
                                 CONCLUSION

      For the reasons stated above, the orders of the district court are affirmed in
part and reversed in part.




                                        14